Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 1 of 26




                               Exhibit “B”
               Case
                Case19-23045-JAD
                     19-23045-JAD Doc
                                   Doc112-3FiledFiled
                                                 07/31/19
                                                      10/04/19
                                                             Entered
                                                                 Entered
                                                                      07/31/19
                                                                          10/04/19
                                                                               21:01:53
                                                                                   19:32:43
                                                                                         DescDesc
                                                                                              Main
                                Exhibit B Document
                                           Statement of Page
                                                         Intention
                                                               40 of 49
                                                                     Page 2 of 26

 Fill in this information to identify your case:

 Debtor 1                 Layth F. Abdelqader
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         United Whsle Mort                                    Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       1011 Stockton Ridge Cranberry                      Reaffirmation Agreement.
    property             Twp, PA 16066 Butler County                        Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case
             Case19-23045-JAD
                  19-23045-JAD Doc
                                Doc112-3FiledFiled
                                              07/31/19
                                                   10/04/19
                                                          Entered
                                                              Entered
                                                                   07/31/19
                                                                       10/04/19
                                                                            21:01:53
                                                                                19:32:43
                                                                                      DescDesc
                                                                                           Main
                             Exhibit B Document
                                        Statement of Page
                                                      Intention
                                                            41 of 49
                                                                  Page 3 of 26

 Debtor 1      Layth F. Abdelqader                                                                   Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Layth F. Abdelqader                                                      X
       Layth F. Abdelqader                                                              Signature of Debtor 2
       Signature of Debtor 1

       Date        July 31, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 4 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 5 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 6 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 7 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 8 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 9 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 10 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 11 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 12 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 13 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 14 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 15 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 16 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 17 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 18 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 19 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 20 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 21 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 22 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 23 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 24 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 25 of 26
Case 19-23045-JAD Doc 12-3 Filed 10/04/19 Entered 10/04/19 19:32:43   Desc
                Exhibit B Statement of Intention Page 26 of 26
